NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        APR 23 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

JOHNNY LEE HOWZE,                               No.    18-55600

                Plaintiff-Appellant,            D.C. No. 2:14-cv-01341-SVW-
                                                RAO
 v.

EMILY MALAN, Registered Nurse,                  MEMORANDUM*
individual,

                Defendant-Appellee.

                   Appeal from the United States District Court
                       for the Central District of California
                   Stephen V. Wilson, District Judge, Presiding

                            Submitted April 17, 2019**

Before:      McKEOWN, BYBEE, and OWENS, Circuit Judges.

      California state prisoner Johnny Lee Howze appeals pro se from the district

court’s summary judgment in his 42 U.S.C. § 1983 action alleging deliberate

indifference to his serious medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo. Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004). We affirm.

      The district court properly granted summary judgment for defendant because

Howze failed to raise a genuine dispute of material fact as to whether any delay in

treatment for his urinary condition resulted in significant harm. See Hallett v.

Morgan, 296 F.3d 732, 746 (9th Cir. 2002) (a delay of medical treatment evinces

deliberate indifference to a serious medical need only if the delay caused

significant harm).

      The district court did not abuse its discretion by denying Howze’s motion to

appoint counsel because Howze did not demonstrate exceptional circumstances.

See Palmer v. Valdez, 560 F.3d 965, 970 (9th Cir. 2009) (setting forth standard of

review and “exceptional circumstances” requirement for appointment of counsel).

      The district court did not abuse its discretion by denying Howze’s motion to

conduct further discovery because Howze failed to demonstrate how additional

discovery would have precluded summary judgment. See Margolis v. Ryan, 140

F.3d 850, 853 (9th Cir. 1998) (setting forth standard of review and explaining that

the burden is on the party seeking additional discovery to proffer sufficient facts to

show that the evidence sought would preclude summary judgment).

      We do not consider arguments and allegations raised for the first time on

                                          2                                    18-55600
appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                        3                               18-55600